United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
                                                                                 November 13, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk
                                __________________________

                                         No. 03-60223

                                __________________________


TONY L OWENS, Individually and on Behalf of All Others Similarly Situated,

                                                                          Plaintiff - Appellee,

versus

PHILADELPHIA AMERICAN LIFE INSURANCE CO.,

                                                                      Defendant - Appellant.

                 ___________________________________________________

                       Appeal from the United States District Court
                         for the Northern District of Mississippi
                                   (No. 1:00-CV-509)
                 ___________________________________________________


Before SMITH, BARKSDALE, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         This proposed class action was filed in federal court based on diversity jurisdiction.

Because both parties concede that the named Plaintiff cannot satisfy the amount in

controversy requirement, 28 U.S.C. § 1332(a), and because we have no basis to doubt this,


         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
we VACATE the order of certification and REMAND for dismissal for want of jurisdiction.




                                          2